Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 72-74, 81-84, 88, 90 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 70 and 89 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Curto (“Real time sweat pH monitoring based on a wearable chemical barcode micro-fluidic platform incorporating ionic liquids).
Regarding claim 70, Curto discloses an epidermal microfluidic sweat patch (abstract) comprising: 
a flexible or stretchable substrate (PMMA base layer and two layers of PSA) (Section 2.2); 
a microfluidic channel (“microchannels”) disposed in said flexible or stretchable substrate (PMMA base layer and two layers of PSA), the microfluidic channel (“microchannels”) having an inlet (via absorbent reservoir which is an inlet for sweat) on a bottom surface of the flexible or stretchable substrate (Fig 1a) configured to receive sweat released by skin sweat glands (“wherein an absorbent fibre drives sweat from the sensing area through the channels by capillary action”) (Section 2.2); 
a cavity (“four rectangular independent ionogel/dyes reservoirs”) disposed in said flexible or stretchable substrate (PMMA base layer and two layers of PSA) (Fig 1A), wherein the cavity is fluidically connected to the inlet or the microfluidic channel for receiving sweat released by skin sweat glands (“the microchannels connected the four rectangular independent ionogel/dyes reservoirs…where an absorbent fibre drives the sweat from the sensing area through the channels by capillary action. This ensured that fresh sweat from the skin is continuously drawn into contact with the ionogel/dyes sensors”) (Section 2.2); and 
a plurality of colorimetric indicators (“four ionogels”) disposed in the microfluidic channel and/or in the cavity for multiparametric (differing pH levels/pKa levels) detection of a plurality of sweat parameters (Section 2.2, 2.4, 3.2) (Fig 3). 
Regarding claim 89, Curto discloses a method of measuring a plurality of sweat parameters (abstract), the method comprising the steps of: applying the epidermal microfluidic sweat patch of claim 70 to a skin surface (section 2.2, 3.2); collecting sweat released from sweat glands in the microfluidic channel (“microchannels”) via the inlet (via absorbent reservoir which is an inlet for sweat) (section 2.2); introducing sweat to the cavity (“four rectangular independent .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 71, 75-76, 78, 80, 85-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curto (“Real time sweat pH monitoring based on a wearable chemical barcode micro-fluidic platform incorporating ionic liquids) in view of Hagen (US 20150057515).
Regarding claim 71, Curto discloses wherein said plurality of sweat parameters includes sweat pH (Section 2.4). Curto is silent regarding wherein said plurality of sweat parameters are two or more sweat parameters selected from the group consisting of: sweat volume and/or sweat rate; sweat pH; glucose concentration; lactate concentration;    Second Preliminary Amendmentchloride concentration; creatinine concentration; copper ion concentration; iron ion concentration and ethanol concentration
Hagen teaches wherein said plurality of sweat parameters are two or more sweat parameters selected from the group consisting of: sweat volume and/or sweat rate; sweat pH; glucose concentration; lactate concentration; 2 of 6Appl. No. 16/920,108338472: 69-15A US Amdt dated October 8, 2020Second Preliminary Amendmentchloride concentration; creatinine concentration; copper ion concentration; iron ion concentration and ethanol concentration (paragraph 0033).  Therefore, it would have obvious at the effective filing date of the invention to modify Curto’s colorimetric approach to quantitatively determine a single sweat parameter by Hagen’s sweat sensing system which quantitatively determines multiple sweat parameters for the purpose of allowing for the immediate detection of multiple critical biomarkers and expedite appropriate treatment. 
Regarding claim 75, Curto discloses a plurality of detection reservoirs each fluidically connected to the microfluidic channel, wherein each detection reservoir contains a unique colorimetric indicator (Fig 1a).  
Regarding claim 76, Curto discloses comprising four detection reservoirs for detecting four unique sweat parameters (Section 3.2) (four different pKa (acid dissociation constant) values, therefore, four unique sweat parameters regarding acidity e.g. strong acid, weak acid, stronger acid, weaker acid) .  

Regarding claim 80, Curto discloses further comprising a plurality of detection reservoirs connected to the two-dimensional channel system (Section 2.2 and 3.2).  
Regarding claim 85, Curto discloses further comprising an additional colorimetric indicator disposed in the cavity for detection of a sweat biomarker, wherein the sweat biomarker is selected from the group consisting of: pH (Section 2.2); glucose; lactate; chloride; copper ion; iron ion; and ethanol.   
Regarding claim 86, Curto discloses the alternative embodiment of using a wearable device such as SMD-LED technology (section 3.3). Curto is silent regarding further comprising near field communication electronics supported by or embedded in the substrate for wireless communication with an external reader, including an external reader that is a smartphone, for quantitative determination of the plurality of sweat parameters. Hagen teaches near field communication electronics supported by or embedded in the substrate for wireless communication with an external reader, including an external reader that is a smartphone, for quantitative determination of the plurality of sweat parameters (paragraph 0029).  Therefore, it would have obvious at the effective filing date of the invention to modify Curto’s wearable sweat sensing electronic free sensor by Hagen’s wearable sweat sensing electronic sensor system to enable for electronic data transfer of the immediately detected multiple critical biomarkers to a caregiver for expediting appropriate treatment. 
.  
Claims 77 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curto (“Real time sweat pH monitoring based on a wearable chemical barcode micro-fluidic platform incorporating ionic liquids) in view of Cantor (US 20050175505)
Regarding claim 77, Curto discloses wherein the stretchable or flexible substrate comprises having a net bending stiffness selected such that the epidermal microfluidic sweat patch is capable of establishing conformal contact with an epidermal surface (Section 3.2). The PMMA used in Curto establishes conformal contact with an epidermal surface as noted in Section 3.2. Curto does not expressly disclose that the substrate is made of polydimethysiloxane (PDMS). Cantor teaches the substrate is made of polydimethysiloxane (PDMS) (paragraph 0131). Therefore, it would have been obvious at the effective filing date of the invention of interchange Curto’s PMMA by Cantor’s PDMS as they both provide the same material features such a stretchability/flexibility and ability to establish a conformal contact. 
Regarding claim 79, Curto discloses wherein the microfluidic channel is part of a two-dimensional channel system within a PMMA substrate that directs a flow of sweat released from skin without pumps, valves or fluid detectors (Section 3.2).  Curto does not expressly disclose that the substrate is made of polydimethysiloxane (PDMS). Cantor teaches the substrate is made of polydimethysiloxane (PDMS) (paragraph 0131). Therefore, it would have been obvious at the effective filing date of the invention of interchange Curto’s PMMA by Cantor’s PDMS as they both provide the same material features such a stretchability/flexibility and ability to establish a conformal contact.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791